—In an *386action to recover damages for false imprisonment, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Huttner, J.), dated February 18, 1992, as granted the defendants’ cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Since the defendants had reasonable cause to suspect that the infant plaintiff might have been abused, and acted in good faith in reporting the suspected abuse and holding the infant for investigation, the defendants are entitled to the immunity provisions of Social Services Law § 419 (see, Miriam P. v City of New York, 163 AD2d 39; Isabelle V v City of New York, 150 AD2d 312; Kempster v Child Protective Servs., 130 AD2d 623). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.